DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 28 January 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 22, the recitation “are transmitted to a customer device associated with the respective food order” should be “associated with the respective food order are transmitted to a customer device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 9, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli).
With respect to claim 1: Pei discloses a cubby unit comprising: a unit housing (food storage cabinet 1) having a customer side (side with doors 12) and an employee side (side with doors 13); a plurality of cubbies (chambers 11) disposed within the unit housing, each of the plurality of cubbies including: a cubby housing (walls forming chamber 11) having a front side and a rear side, the cubby housing defining an internal compartment between the front side and the rear side (Figs. 1-2); a customer door (door 12) at the front side of the cubby housing, the customer door facilitates accessing the internal compartment of the cubby housing from the front side of the cubby housing; and an employee door (door 13) at the rear side of the cubby housing, the employee door 
Pei fails to disclose the doors 12 and 13 “pivotally coupled” to the chambers 11 as claimed. 
Xiao Guoli Fig. 1 and [0022] disclose a door hinged to one side of an opening, in order to open and close the opening. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect each of Pei’s doors 12 and 13 to the cabinet 1 using one or more hinges, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 

Regarding the claim recitation “wherein the employee human-machine-interface facilitates assigning a respective cubby to a respective food order, and wherein an indication of the respective cubby and an access credential are transmitted to a customer device associated with the respective food order in response to an assignment of the respective cubby to the respective food order via the employee human-machine-interface”, Pei [0039]-[0048] disclose the method steps of placing and retrieving a food order using the cabinet 1. 
When a customer places an order using the client 7, the client 7 sends the menu information (customer’s order information) to the controller 6 of the cabinet 1. The controller 6 transmits the order information to staff via printer 61. At the same time as printing, a check/verification code is sent to the user’s client 7 from the controller 6. When the staff inputs the order information (of a prepared order) to the controller 6 using second input and display device 5, the controller 6 randomly assigns a food storage chamber 11 to the order. The door 13 to the assigned chamber 11 is opened by second lock driving device 3, and the staff closes the door 13 once the food is placed in the chamber 11. To retrieve the order, a user inputs the check/verification code to the controller 6 using first input and display device 4, and the door 12 to the assigned chamber 11 is opened by first lock driving device 2. The check/verification code can be characters and/or QR codes. 

Pei does not disclose that an indication of the assigned chamber 11 (“an indication of the respective cubby” as claimed) is transmitted to the client 7. Further, the check/verification code is not sent “in response to an assignment of the respective cubby to the respective food order” as claimed (Pei’s check/verification code is sent before assignment of the cubby to the order). 
Pei [0049] discloses that various modifications can be made without departing in scope from the invention. 
Xiao Guoli Fig. 1 shows a food ordering and warming cabinet 1 that includes 18 grids 2 for storing meals. Xiao Guoli [0033]-[0034] disclose that the outer surface of the door of each grid 2 is provided with a two-dimensional code containing the physical address information of the grid 2. In the embodiment of Xiao Guoli Fig. 1, which includes 18 grids, the physical address information is set as 01, 02, 03…15, 16, 17, 18, respectively. After staff puts an order in a particular grid 2, the ordering platform sends the physical location information of that particular grid 2 to the corresponding customer’s mobile phone. 

One would be motivated to make such a modification in order to make it easier for a customer to locate which chamber 11 of the 34 chambers 11 contains their order. 
Rearranging or reconfiguring the method steps of Pei is an obvious variation. Having the verification/check code sent in a step other than Pei’s method Step S2 is an obvious variation of Pei’s invention.
When sending the physical address information to the customer’s client 7 (mobile phone), it is obvious to send both the physical address information and the verification/check code at the same time. This simplifies the process of picking up an order, by having all of the information needed for picking up said order in one message/place. 
As modified, it is obvious for the staff to put a prepared food order in one of the chambers 11 of the cabinet 1, and then have the controller 6 send to the client 7 (mobile phone) the physical address information of that particular chamber 11 and/or particular door 12 in combination with verification/check code for opening that particular chamber 11 and/or door 12. Having the physical address information sent to the mobile phone after the order is placed in the chamber 11 mirrors the order of steps in Xiao Guoli’s invention. 

With respect to claim 4: See Pei [0031]. The first lock driving device 2 opens and locks the door 12, but not the door 13. The second lock driving device 3 opens and locks door 13. The lock driving devices 2 and 3 can be electromagnetic locks or other electronically controlled locks, which are known in the prior art. First lock driving device 2 meets “an electronic locking mechanism” as claimed. 
With respect to claim 9: See Pei [0035]. Each chamber 11 has its own heat preservation device 8. The plurality of heat preservation devices 8 in the cabinet 1 meets “a plurality of thermal elements” as claimed. Each heat preservation device 8 is associated with “a respective one of the plurality of cubbies” as claimed. 
With respect to claim 11: Each of the chambers 11 has its own heat preservation device 8, and each heat preservation device 8 is connected to the controller 6 (Pei [0035]). This meets “separate and independently controllable” as claimed.
With respect to claim 12: Each of the electric heating plates 82 that comprises each heat preservation device 8 is electrically connected to the controller 6 (Pei [0036]). The controller 6 turns on the heat preservation device 8 in step S41 (Pei [0047]). The controller 6 meets “a central driver” as claimed. 
With respect to claim 17: Pei [0011] and [0036] disclose the heat preservation device 8 include a U-shaped electric heating plate 82 with an open upper end (of the U-shape). The plate 82 is attached to the inner side wall of the chamber 11. The plate 82 heats the inner side wall of the chamber 11, which in turn heats the interior of the chamber 
Xiao Guoli [0022]-[0024] disclose a flexible electric heating film composed of glass fiber cloths and silica gel glass fiber cloths. The heating film is included in the rear walls of the grids 2. In that Xiao Guoli’s flexible electric heating film is made of cloths, it is interpreted as “a blanket heating element” as claimed. A flexible, sheet-like item made of cloths is interpreted as a blanket. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute Xiao Guoli’s heating film for Pei’s plate 82, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In that the plate 82 and heating film are shown to be functional equivalents in the art, it is obvious to switch one for the other. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) as applied to claim 1 above, and further in view of GB 2549127 A (Dumont).
With respect to claim 2: See Dumont pages 14-15 and Figs. 1-3B for transparent windows 16, 36 within the doors 14, 36. The windows 16, 36 within the doors 14, 36 meet “at least partially transparent” as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Pei’s doors 12/13 with Dumont’s windows 16/36, as 
One would be motivated to make such a modification to help staff and customers verify the contents of the chambers 11. 

Claims 5, 7, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) as applied to claims 1 and 9 above, and further in view of US 2020/0175802 A1 (Crawford).
With respect to claim 5: Pei’s chambers 11 are provided in an array (Pei Figs. 1-2). 
Crawford discloses modular vending machines 100 including a plurality of compartments 120. See Crawford [0058]-[0060] and Figs. 3-4B for a locking system 180 that includes connection members 184 and receptacles 186. The connection members 184 and receptacles 186 meet at least “mechanically coupling” as claimed. The locking system 180 meets “a connector” as claimed. 
Further, see Crawford [0060] regarding “wiring, connection ports, or the like, for example, to allow for the transmission of data and/or power between modular vending machines 100.” See Crawford [0027] regarding mechanically and/or electronically connecting machines 100 into a system 110. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to interconnect Pei’s chambers 11 using Crawford’s connection members 184 and receptacles 186 and/or wiring, connection ports, or the like, as the 
One would be motivated to use the connection members 184 and receptacles 186 because Crawford [0058] teaches the components align, connect, and secure compartments together. This is desirable for connecting Pei’s chambers 11. 
One would be motivated to use Crawford’s wiring, connection ports, or the like in order to connect wiring among Pei’s lock driving devices 2/3, controller 6, heat preservation devices 8, sterilization devices 9, and display devices 4/5.
With respect to claim 7: Crawford does not address if the compartments 220 of the modular vending machine 200 are removable and/or if the product storage system 210 remains operational if a compartment 220 is removed. 
However, the machine 200 itself is disclosed as modular. Modular suggests that different combinations or configurations may be made, according to the implementation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to enable Pei’s chambers 11 to be selectively removable (and addable) from the cabinet 1, to enable different combinations or configurations of the intelligent ordering system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have all chambers 11 in the cabinet 1 remain operational when one or more chambers 11 is/are removed, so that Pei’s heat preservation device 8 keeps the food items in the chambers 11 hot. 
With respect to claim 10: See Crawford [0031]-[0032] for disclosure of at least one compartment 120 being at room temperature, for storage of non-perishable products. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure at least one of Pei’s chambers 11 as a room temperature chamber 11, in order to store non-perishable products therein, analogously to Crawford’s invention.
With respect to claim 13: See Crawford Fig. 2 for a shelf 114 that meets “a divider wall” as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one of Pei’s chambers 11 with Crawford’s shelf 114, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to put a shelf 114 in Pei’s chamber 11 in order to provide tiered storage of shorter items, similarly to what is shown in Crawford’s figures. E.G., Crawford shows two tiers of bottles and/or cans. Putting a shelf 114 in Pei’s chamber 11 allows similar storage of bottles and/or cans. 
With respect to claim 15: In Pei’s cabinet 1, all of the chambers 11 are heated using a heat preservation device 8 in each chamber 11. 
Crawford’s temperature control system 150 can heat or cool compartments 120. The temperature control system 150 can take various forms of coolers, refrigeration systems, heaters, heating systems, etc. See Crawford [0032]-[0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Crawford’s temperature control system 150, embodied 
One would be motivated to make such a modification in order to be able to selectively heat and cool the chambers 11, thereby increasing the types of food able to be sold to a customer. 
In such a configuration, the heat preservation device 8 makes obvious the claimed “first thermal element”, and the temperature control system 150 makes obvious the claimed “second thermal element”. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) as applied to claim 9 above, and further in view of US 2019/0043298 A1 (Moudy).
With respect to claim 13: Moudy Fig. 1 and [0025] disclose a delivery box 100 may comprise a single compartment or multiple compartments. In Fig. 1, the box 100 has multiple box receptacles 122 defined by interior walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify at least one of Pei’s chambers 11 to define multiple compartments therein, instead of a single compartment, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to sub-divide said chamber 11 into smaller sub-compartments, thereby enabling different items to be stored 
In the combination, it is obvious to sub-divide Pei’s chamber 11 using one or more walls, similarly to what is shown in Moudy Fig. 1. Said one or more walls that sub-divide the chamber 11 make obvious the claimed “divider wall”. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) and US 2019/0043298 A1 (Moudy) as applied to claim 13 above, and further in view of US 2018/0014635 A1 (Turner) and US 2017/0307289 A1 (Rigaud).
With respect to claims 14-15: Turner discloses systems and apparatuses for heating and cooling food. Turner discloses various embodiments of an apparatus 10 that heats and cools trays 200 of food. The apparatus includes wells 100 that receive each tray 200, and one or more heating/cooling system(s) 300. Turner [0020] teaches providing the wells 100 with sides and a floor to protect the system(s) 300. Turner [0021] teaches that multiple trays 200 may be controlled by a single system 300. Turner [0022] teaches each system 300 includes manifold blocks 500 of Peltier chips that are capable of both heating and cooling. Any number of blocks 500 and/or Peltier chips may be provided to a system 300, depending on the needed heating and cooling loads. Turner [0051] teaches simultaneously heating and cooling different wells 100 with a single system 300.
Rigaud discloses a similar system as Turner, in terms of being capable of simultaneous heating and cooling. Rigaud [0001]-[0003] disclose the invention used for heating and/or cooling and/or maintaining at temperature a receptacle suitable for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Turner’s system(s) 300 to heat and cool Pei’s chambers 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Turner’s system 300 is capable of both heating and cooling at the same time, whereas Pei’s heat preservation devices 8 can only heat. In the combination, the system 300 makes obvious the claimed “dual-function thermal element”. 
With Pei’s chamber 11 divided by one or more walls, similarly to Moudy’s box 100, it is obvious to put the system 300 in the wall(s) because that protects the system 300 in a similar manner as the sides and floor of Turner’s invention. Such a configuration is supported by Pei’s disclosure of heating plate 82 within a side panel of the chamber 11. This makes obvious “positioned within the divider wall” as recited in claim 14.
A first set of blocks 500 and/or Peltier chips of the system 300 make obvious the “first thermal element” of claim 15. A second set of the blocks 500 and/or Peltier chips of the system 300 make obvious the “second thermal element” of claim 15.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) as applied to claim 9 above, and further in view of US 2018/0014635 A1 (Turner) and US 2017/0307289 A1 (Rigaud).
With respect to claims 16-17: See Pei Figs. 1-2. Each chamber 11 includes an interior. Two adjacent chambers 11 meet “wherein the respective subset of the plurality of cubbies includes (i) a first cubby having a first cubby housing defining a first internal compartment and (ii) a second cubby having a second cubby housing defining a second internal compartment” as claimed. The claimed “housings” that define “internal compartments” are the interiors. The claimed “cubbies” are the chambers 11.
Turner discloses systems and apparatuses for heating and cooling food. Turner discloses various embodiments of an apparatus 10 that heats and cools trays 200 of food. The apparatus includes wells 100 that receive each tray 200, and one or more heating/cooling system(s) 300. Turner [0020] teaches providing the wells 100 with sides and a floor to protect the system(s) 300. Turner [0021] teaches that multiple trays 200 may be controlled by a single system 300. Turner [0022] teaches each system 300 includes manifold blocks 500 of Peltier chips that are capable of both heating and cooling. Any number of blocks 500 and/or Peltier chips may be provided to a system 300, depending on the needed heating and cooling loads. Turner [0051] teaches simultaneously heating and cooling different wells 100 with a single system 300.
Rigaud discloses a similar system as Turner, in terms of being capable of simultaneous heating and cooling. Rigaud [0001]-[0003] disclose the invention used for heating and/or cooling and/or maintaining at temperature a receptacle suitable for receiving food products. Rigaud shows that it is known to use a device like Turner’s in Pei’s environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use at least one of Turner’s systems 300 to heat and cool 
One would be motivated to make such a modification because Turner’s system 300 is capable of both heating and cooling at the same time, whereas Pei’s heat preservation devices 8 can only heat. In the combination, the system 300 makes obvious the claimed “dual-functioning thermal element”. 
See Pei Figs. 1-2. In the combination, it is obvious to put the system 300 in the wall between two adjacent chambers 11 because that protects the system 300 in a similar manner as the sides and floor of Turner’s invention. Such a configuration is supported by Pei’s disclosure of heating plate 82 within a side panel of the chamber 11. This makes obvious “positioned outside of and between walls of the first cubby housing and the second cubby housing” as recited in claim 16. The Peltier chips in Turner’s blocks 500 make obvious the “Peltier device” of claim 17.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) as applied to claim 9 above, and further in view of CN 107730764 A (Xiao Ke) US 2016/0200517 A1 (Savage).
With respect to claim 18: Xiao Ke [0048] discloses doors 12 to meal storage compartments 11 in the form of a transparent touch display screen. After food is placed in the compartment 11, the controller drives the display screen to display animation or customer information to help remind customers of placement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pei’s doors 12 with Xiao Ke’s touch display screens, 
One would be motivated to make such a modification in order to help customers locate orders, in a similar manner as in Xiao Ke’s invention. Such a configuration meets the first “wherein” clause of claim 18.
Savage discloses an order fulfillment system and method, analogously to Pei’s invention. Each of the “cubbies” in Savage’s invention includes a tray 24. An insert 40 with cylindrical recesses 42 is provided to the tray 24. In Savage Fig. 3, each recess 42 is configured to receive a cup 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pei’s chamber 11 with Savage’s insert 40, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. In the combination, the recesses 42 make obvious the claimed “a recess”.
One would be motivated to make such a modification in order to securely hold cups in Pei’s chamber 11. Having the cups in the recesses 42 prevents unwanted tipping over of the cups. 
Regarding having a thermal element positioned around walls of the recess, Savage [0021] teaches that each tray 24 can have its own frame 12, and that each frame 12 may include or be coupled to a variety of systems or devices, such as heating devices, cooling or refrigeration devices, vents, humidifiers, etc. to thereby control the environment within the frame 12. Savage does not show such systems or devices in the figures, and provides no further description thereof.

It has been held that rearranging or repositioning the essential working parts of an invention involves only routine skill in the art. Ergo, positioning the refrigerant pipes and heating elements at the recesses 42 is obvious. It is obvious that having the refrigerant pipes and heating elements around the recesses 42 heats or cools the cups in the recesses 42 quickly. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) as applied to claim 1 above, and further in view of US 2018/0352612 A1 (Hofleitner).
With respect to claim 22: Hofleitner Figs. 6-7 and [0084]-[0086] disclose induction heating for a plurality of compartments 10 using a glass or ceramic plate 141. Hofleitner [0086] states:
Induction heating allows for both cooling and heating of items within a single container 20 (e.g., food items stored in stainless steel lunch boxes within a container 20 could be heated through induction heating, whereas items in plastic or glass boxes (or bottles) within that same container are not heated and remain cold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hofleitner’s induction heating system in Pei’s invention, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
. 

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106952408 A (Pei) in view of CN 105686693A (Xiao Guoli) in view of GB 2522726 A (Dade).
With respect to claim 19: By making the same combinations/modifications as in the rejection of claim 1 above, Pei in view of Xiao Guoli makes obvious a cubby unit comprising: a plurality of cubbies (Pei’s chambers 11), each of the plurality of cubbies including: a housing (walls defining chamber 11) defining an internal compartment (Pei Figs. 1-2), a first opening (opening for door 12) that facilitates accessing the internal compartment from a first side of the housing, and a second opening (opening for door 13) that facilitates accessing the internal compartment from an opposing second side of the housing; a thermal element (Pei’s heat preservation device 8) positioned to facilitate thermally regulating at least one of (i) a food product selectively received within the internal compartment or (ii) the internal compartment; a first door (Pei’s door 12) pivotally coupled to the first side of the housing and selectively enclosing the first opening; a locking mechanism (Pei’s first lock driving device 2) positioned to facilitate selectively locking the first door to the housing; a second door (Pei’s door 13) pivotally coupled to the opposing second side of the housing and selectively enclosing the second opening.

Dade Figs. 2-3 and pages 22-25 disclose attaching a plurality of compartments to a frame 19 using rails 92. The rails 92 allow each compartment to be easily slid out of the frame 19. If the total height of the stack of compartments does not extend the full height of the frame 19, a spacer can be inserted into the gap 94 between the uppermost compartment and the top of the frame 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a plurality of Pei’s chambers 11 together using Dade’s frame 19 and rails 92, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification in order to make Pei’s invention easily expandable, while permitting easy replacement of broken-down units - similarly to what is disclosed on Dade pages 2-3. 
In the combination, frame 19 and rails 92 make obvious the claimed “connector”, which are configured to facilitate “(i) selectively, mechanically coupling the plurality of cubbies to each other” as claimed. Such a “connector” meets “facilitates detaching a respective one of the plurality of cubbies” as claimed. 
Regarding the claimed detachment of one of the cubbies and having the cubby unit remain operational, Dade Fig. 3b shows a compartment not attached to the rails 92. 
In the combination, it is obvious to be able to detach one of Pei’s chambers 11 while still having the remaining chambers 11 remain operational. This may be done in the event of a breakdown of the chamber 11 or a faulty chamber 11. It is desirable to keep the remaining chambers 11 operational so that the interiors thereof remain heated. 
Regarding the claimed “control system”, Pei’s controller 6 is relied upon for the claimed “control system”. See Pei [0045] for the controller 6 automatically turning of the heat preservation device 8 once a customer retrieves the food order from the chamber 11. 
Pei [0036]-[0047] disclose the heat preservation device 8 includes a temperature sensor 81 and a heating plate 82. The controller 6 turns the heat preservation device 8 on and off, and realizes the heat preservation of the dishes in the chamber 11. 
Xiao Guoli [0030] discloses a temperature control switch and a heating plate operating jointly to ensure the temperature in each grid 2. The heat preservation temperature can be set according to actual needs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pei’s invention by having staff input the type of food being held in a chamber 11, or a desired set temperature of the chamber 11 that is appropriate for the given type of food, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.

In the combination, it is obvious for staff to use Pei’s second input and display device 5 to input the type of food or set temperature. In the combination, it is obvious to use Pei’s controller 6, sensor 81, and heating plate 82 to control the temperature in the chamber 11 according to the optimum temperature for that type of food. 
In such a configuration, the controller acquires an indication regarding a characteristic of the food product received by the internal compartment using the second input and display device 5. The “indication regarding a characteristic of the food product received by the internal compartment” is the type of food or the desired set temperature. The “characteristic of the food product” is the optimum temperature for holding the food product for a customer. 
The controller 6 using the sensor 81 and heating plate 82 to reach and maintain the desired set temperature meets “control the thermal element to regulate a temperature of the food product based on the indication” as claimed. 
With respect to claim 21: By making the same combinations/modifications as in the rejection of claim 1 above, Pei in view of Xiao Guoli makes obvious a cubby unit comprising: a unit housing (Pei’s cabinet 1); a plurality of cubbies (Pei’s chambers 11) disposed within the unit housing, each respective one of the plurality of cubbies including: a cubby housing (walls of the chamber 11) defining an internal compartment and an opening that facilitates accessing the internal compartment (Pei Figs. 1-2); a thermal element (Pei’s heat preservation device 8) positioned to facilitate thermally regulating at least one of (i) a food product selectively received within the internal compartment or (ii) 
Dade Figs. 1a-1d and pages 21-22 disclose attaching a plurality of locker modules 20 to a platform 12. This arrangement is disclosed as allowing the system 10 to be easily expanded by adding more locker modules 20, and also permitting easy replacement of units in the event of a breakdown or a faulty unit. 
Dade Figs. 2-3 and pages 22-25 disclose attaching a plurality of compartments to a frame 19 using rails 92. The rails 92 allow each compartment to be easily slid out of the frame 19. If the total height of the stack of compartments does not extend the full height of the frame 19, a spacer can be inserted into the gap 94 between the uppermost compartment and the top of the frame 19.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect a plurality of Pei’s chambers 11 together using Dade’s frame 19 and rails 92, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 

In the combination, the frame 19 makes obvious the claimed “unit housing”, and the plurality of boxes 100 make obvious the claimed “plurality of cubbies”. The rails 92 make obvious the claimed “connector”. 
Response to Arguments
The claim objection made in the previous Office action is withdrawn, as being overcome by the claim amendments dated 28 January 2022.
The claim amendments dated 28 January 2022 necessitate the new grounds of rejection under 35 U.S.C. § 103 made above in this Office action. The new grounds of rejection under 35 U.S.C. § 103 made above in this Office action render moot the Applicant’s remaining arguments dated 28 January 2022, because the arguments are drawn to grounds of rejection that are no longer relied upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637